third party communication date of communication month dd yyyy cca_2015070110475261 id uilc number release date from sent wednesday july am to cc bcc subject re corrected deed question -------- based on the facts of this case we conclude the service can issue an amended deed to the purchaser correcting the description of the property that was seized and sold to indicate it was plat please see the certificate of sale of seized property in the description of the property the service was selling the property identified as ---------------- ----------------------------------- book the taxpayer was never the actual owner of plat referenced in the service’s original deed the purchaser attested to the same in his letter asking the service to correct the error and the issuance of an amended deed will resolve the problems caused by the erroneous plat numbers in the state records it is the same plat that is identified as plat in the plat if you have any questions please let me know
